DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-9, 12, 15-16 and 20 are rejected.
Claims 7, 10-11, 13-14, 17-19 are objected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8,10-15, and 19 of U.S. Patent No. 11388506 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed toward the same subject matter as the claims of the US PAT. 11388506 with obvious wording variations. For instance, claim 1 of the US Patent anticipates all the limitations of claims 1-4 of the instant application as shown in the chart below.
Instant Appln: 17810617
US PAT 11388506
1. A bone conduction earphone, comprising: an ear hook assembly including an ear hook housing, wherein the ear hook housing includes an earphone fixing portion; and a core module disposed on one end of the ear hook assembly, the core module including a core housing and a core, and an opening being disposed on one end of the core housing to form a chamber structure for accommodating the core; wherein the earphone fixing portion is disposed on an opening end of the core housing, and a reinforcing structure is disposed on the earphone fixing portion.
2. The bone conduction earphone of claim 1, wherein an elastic modulus of the core housing is greater than an elastic modulus of the ear hook housing.
3. The bone conduction earphone of claim 1, wherein a ratio of a difference between a rigidity of a skin contact region of the core housing and a rigidity of the earphone fixing portion and a rigidity of a skin contact region of the core housing is less than or equal to 10%.
4. The bone conduction earphone of claim 1, wherein… a bending transition portion, and an accommodation bin,.. the accommodation bin are sequentially connected.
5. The bone conduction earphone of claim 1, wherein the reinforcing structure includes at least one reinforcing rib disposed on the earphone fixing portion.

6. The bone conduction earphone of claim 1, wherein the reinforcing structure includes at least two reinforcing ribs, and the at least two reinforcing ribs are disposed in parallel or the at least two reinforcing ribs forms a grid pattern.

7. The bone conduction earphone of claim 6, wherein the earphone fixing portion includes a long axial direction and a short axial direction, a size of the earphone fixing portion along the long axis direction being greater than a size of the earphone fixing portion along the short axis direction, wherein the at least two reinforcing ribs are disposed along the long axis direction and the short axis direction, respectively, to form the grid pattern; or the at least two reinforcing ribs are strip-shaped and extend along the short axis direction to be disposed side by side along the long axis direction.

8. The bone conduction earphone of claim 5, wherein the bone conduction earphone satisfies at least one of: a ratio of a thickness of a reinforcing rib of the at least one reinforcing rib and a thickness of the earphone fixing portion is within a range from 0.8 to 1.2; a ratio of a width of a reinforcing rib of the at least one reinforcing mb and a thickness of the earphone fixing portion is within a range from 0.4 to 0.6; or a ratio of an interval between two adjacent reinforcing ribs of the at least one reinforcing rib and a thickness of the earphone fixing portion is within a range from 1.6 to 2.4.

9. The bone conduction earphone of claim 8, wherein the bone conduction earphone satisfies at least one of: the thickness of the reinforcing rib equals the thickness of the earphone fixing portion; the width of the reinforcing rib is half of the thickness of the earphone fixing portion; or the interval of the two adjacent reinforcing ribs is twice the thickness of the earphone fixing portion.

10. The bone conduction earphone of claim 1, wherein the reinforcing structure includes at least two reinforcing ribs, the at least two reinforcing ribs are radially disposed centered at a preset reference point on the earphone fixing portion.

11. The bone conduction earphone of claim 10, wherein ends of the at least two reinforcing ribs close to each other are disposed at intervals, and extension lines of the at least two reinforcing ribs are intersected at the preset reference point.

13. The bone conduction earphone of claim 4, wherein the core housing includes a bottom wall and an annular peripheral wall, the bottom wall including a skin contact region of the core housing, and one end of the annular peripheral wall being integrally connected with the bottom wall, and the earphone fixing portion includes a fixing body and an annular flange, the fixing body being connected with the bending transition portion, the annular flange being connected with the fixing body and extending toward the core housing, and the annular flange being abutted with another end of the annular peripheral wall away from the bottom wall, wherein the reinforcing structure includes an arcuate structure disposed between the fixing body and the annular flange; or the reinforcing structure includes a thickened layer integrally disposed with the fixing body.

15. The bone conduction earphone of claim 1, wherein the core module further includes a cover plate, the cover plate being covered on the opening of the core housing, and the ear hook housing being connected with the cover plate; wherein an elastic modulus of the cover plate is greater than an elastic modulus of the ear hook housing.

16. The bone conduction earphone of claim 15, wherein the elastic modulus of the cover plate is less than or equal to the elastic modulus of the core housing.

17. The bone conduction earphone of claim 15, wherein the core housing includes a bottom wall and an annular peripheral wall, one end of the annular peripheral wall integrally connected with the bottom wall, the cover plate disposed at the other end of the annular peripheral wall and disposed opposite to the bottom wall, at least a portion of the bottom wall contacting a skin of a user; wherein a ratio of a difference between a rigidity of the bottom wall and a rigidity of the cover plate and the rigidity of the bottom wall is less than or equal to 10%.

18. The bone conduction earphone of claim 17, wherein an area of the bottom wall is less than or equal to an area of the cover plate, and a thickness of the bottom wall is less than or equal to a thickness of the cover plate.

19. The bone conduction earphone of claim 17, wherein a material of the cover plate is the same as a material of the core housing, and a ratio of a first ratio and a second ration is greater than or equal to 90%, the first ratio being a ratio of the thickness of the cover plate and the area of the cover plate, and the second ratio being a ratio of the thickness of the bottom wall and the area of the bottom wall.

20. The bone conduction earphone of claim 15, wherein a material of the cover plate includes at least one of: a mixture of glass fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene- styrene, a mixture of carbon fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene- styrene, or a mixture of glass fiber, carbon fiber, and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene; a material of the ear housing includes at least one of polycarbonate, polyamide, or an acrylonitrile- butadiene-styrene copolymer; or a material of the core housing includes at least one of: a mixture of glass fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene- styrene; a mixture of carbon fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene- styrene; or a mixture of glass fiber, carbon fiber, and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene.
1. A bone conduction earphone, comprising: an ear hook assembly including an ear hook housing, wherein the ear hook housing includes an earphone fixing portion, and a core module disposed on one end of the ear hook assembly, the core module including a core housing and a core, and an opening being disposed on one end of the core housing to form a chamber structure for accommodating the core; 
the earphone fixing portion is disposed on an opening end of the core housing, and a reinforcing structure is disposed on the earphone fixing portion, 

wherein an elastic modulus of the core housing is greater than an elastic modulus of the ear hook housing,

wherein a ratio of a difference between a rigidity of a skin contact region of the core housing and a rigidity of the earphone fixing portion and the rigidity of the skin contact region of the core housing is less than or equal to 10%

a bending transition portion, and an accommodation bin which are sequentially connected.
2. The bone conduction earphone of claim 1, wherein the reinforcing structure includes at least one reinforcing rib disposed on the earphone fixing portion.

3. The bone conduction earphone of claim 2, wherein the reinforcing structure includes at least two reinforcing ribs, and the at least two reinforcing ribs are disposed in parallel or the at least two reinforcing ribs forms a grid pattern.

4. The bone conduction earphone of claim 3, wherein the earphone fixing portion includes a long axial direction and a short axial direction, a size of the earphone fixing portion along the long axis direction being greater than a size of the earphone fixing portion along the short axis direction, wherein the at least two reinforcing ribs are disposed along the long axis direction and the short axis direction, respectively, to form the grid pattern; or the at least two reinforcing ribs are strip-shaped and extend along the short axis direction to be disposed side by side along the long axis direction.

5. The bone conduction earphone of claim 2, wherein the bone conduction earphone satisfies at least one of: a ratio of a thickness of a reinforcing rib of the at least one reinforcing rib and a thickness of the earphone fixing portion is within a range from 0.8 to 1.2; a ratio of a width of a reinforcing rib of the at least one reinforcing rib and a thickness of the earphone fixing portion is within a range from 0.4 to 0.6; or a ratio of an interval between two adjacent reinforcing ribs of the at least one reinforcing rib and a thickness of the earphone fixing portion is within a range from 1.6 to 2.4.

6. The bone conduction earphone of claim 5, wherein the bone conduction earphone satisfies at least one of: the thickness of the reinforcing rib equals the thickness of the earphone fixing portion; the width of the reinforcing rib is half of the thickness of the earphone fixing portion; or the interval of the two adjacent reinforcing ribs is twice the thickness of the earphone fixing portion.

7. The bone conduction earphone of claim 2, wherein the reinforcing structure includes at least two reinforcing ribs, the at least two reinforcing ribs are radially disposed centered at a preset reference point on the earphone fixing portion.

8. The bone conduction earphone of claim 7, wherein ends of the at least two reinforcing ribs close to each other are disposed at intervals, and extension lines of the at least two reinforcing ribs are intersected at the preset reference point.

10. The bone conduction earphone of claim 1, wherein the core housing includes a bottom wall and an annular peripheral wall, the bottom wall including a skin contact region of the core housing, and one end of the annular peripheral wall being integrally connected with the bottom wall, and the earphone fixing portion includes a fixing body and an annular flange, the fixing body being connected with the bending transition portion, the annular flange being connected with the fixing body and extending toward the core housing, and the annular flange being abutted with another end of the annular peripheral wall away from the bottom wall, wherein the reinforcing structure includes an arcuate structure disposed between the fixing body and the annular flange; or the reinforcing structure includes a thickened layer integrally disposed with the fixing body.

11. The bone conduction earphone of claim 1, wherein the core module further includes a cover plate, the cover plate being covered on the opening of the core housing, and the ear hook housing being connected with the cover plate; wherein an elastic modulus of the cover plate is greater than the elastic modulus of the ear hook housing.

12. The bone conduction earphone of claim 11, wherein the elastic modulus of the cover plate is less than or equal to the elastic modulus of the core housing.

13. The bone conduction earphone of claim 11, wherein the core housing includes a bottom wall and an annular peripheral wall, one end of the annular peripheral wall integrally connected with the bottom wall, the cover plate disposed at the other end of the annular peripheral wall and disposed opposite to the bottom wall, at least a portion of the bottom wall contacting a skin of a user; wherein a ratio of a difference between a rigidity of the bottom wall and a rigidity of the cover plate and the rigidity of the bottom wall is less than or equal to 10%.

14. The bone conduction earphone of claim 13, wherein an area of the bottom wall is less than or equal to an area of the cover plate, and a thickness of the bottom wall is less than or equal to a thickness of the cover plate.

15. The bone conduction earphone of claim 13, wherein a material of the cover plate is the same as a material of the core housing, and a ratio of a first ratio and a second ration is greater than or equal to 90%, the first ratio being a ratio of the thickness of the cover plate and the area of the cover plate, and the second ratio being a ratio of the thickness of the bottom wall and the area of the bottom wall.

19. The bone conduction earphone of claim 11, wherein a material of the cover plate includes: a mixture of glass fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene, a mixture of carbon fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene, or a mixture of glass fiber, carbon fiber, and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene; a material of the ear housing includes at least one of polycarbonate, polyamide, or an acrylonitrile-butadiene-styrene copolymer; or a material of the core housing includes a mixture of glass fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene, a mixture of carbon fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene, or a mixture of glass fiber, carbon fiber, and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene.


From the chart above, it is evident that Claim 1 of the instant application is a broader version of corresponding Claim 1 of the US 11388506. Meanwhile, it has been held that omission of an element of a primary reference is obvious where the function attributed to such element is not desired or required (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)), (see MPEP 2144.04 II A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boni (US PUB 20150146880, hereinafter Boni).
Regarding Claim 1, Boni discloses a bone conduction earphone (see at least the abstract), comprising: an ear hook assembly including an ear hook housing (e.g. ear hook resting portion 3), wherein the ear hook housing includes an earphone fixing portion (e.g. an earphone attachment portion), (see figure 1); and a core module disposed on one end of the ear hook assembly, the core module including a core housing (e.g. a core housing/niche 2) and a core (e.g. a bone conduction speaker core 11), (see figure 2), and an opening being disposed on one end of the core housing to form a chamber structure for accommodating the core (e.g. an hollow chamber in niche 2 that accommodates the core loudspeaker 11), (see figure 2), wherein the earphone fixing portion is disposed on an opening end of the core housing, and a reinforcing structure (e.g. a front part 13 with a stepped reinforcing rib) is disposed on the earphone fixing portion (see Boni, [0014]-[0016], figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-9, 12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boni as applied to claim 1 above, and further in view of Breitenfeld et al (US PUB 20190379987, hereinafter Breitenfeld).
Regarding claim 2, Boni discloses the bone conduction earphone of claim 1, but fails to explicitly disclose wherein an elastic modulus of the core housing is greater than an elastic modulus of the ear hook housing.
However, Breitenfeld in the same field of endeavor teaches that it is well known in the art to provide an earphone wherein an elastic modulus (e.g. E1) of a core housing (e.g. a first demarcated region 6) is greater than an elastic modulus (e.g. E2<E1) of the ear hook housing (e.g. a second demarcated region 8) as set forth in [0042]-[0043], and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a core housing having a higher elastic modulus than the ear hook as taught by Breitenfeld in the teachings of Boni so as to achieve an earphone having a more stable fitting based on high elastic modulus of the core housing and also to improve the wearing comfort of the user.

Regarding claim 3, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 1, but fails to explicitly disclose wherein a ratio of a difference between a rigidity of a skin contact region of the core housing and a rigidity of the earphone fixing portion and a rigidity of a skin contact region of the core housing is less than or equal to 10%. However, it would be obvious to any person having an ordinary skill in the art to set a ratio of difference between the specified elements as less than or equal to 10% if such would yield an optimum outcome, since it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see MPEP 2144.05 II A).

Regarding claim 4, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 1, wherein the ear hook housing further includes a bending transition portion, an accommodation bin (e.g. internal cavity), and the earphone fixing portion, the bending transition portion, and the accommodation bin are sequentially connected (see Boni, [0014], and figure 1).

Regarding claim 5, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 1, wherein the reinforcing structure includes at least one reinforcing rib (e.g. a stepped reinforcing rib) disposed on the earphone fixing portion (see Boni, figure 2).

Regarding claim 6, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 1, wherein the reinforcing structure includes at least two reinforcing ribs (e.g. a multiple stepped reinforcing ribs) and the at least two reinforcing ribs are disposed in parallel or the at least two reinforcing ribs forms a grid pattern (see Boni, figure 2).

Regarding claim 8, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 5, but fails to explicitly disclose that the wherein the bone conduction earphone satisfies at least one of: a ratio of a thickness of a reinforcing rib of the at least one reinforcing rib and a thickness of the earphone fixing portion is within a range from 0.8 to 1.2; a ratio of a width of a reinforcing rib of the at least one reinforcing rib and a thickness of the earphone fixing portion is within a range from 0.4 to 0.6; or a ratio of an interval between two adjacent reinforcing ribs of the at least one reinforcing rib and a thickness of the earphone fixing portion is within a range from 1.6 to 2.4. However, it would be obvious to set the ranges of the specified parameter as claimed if such would yield an optimum outcome, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see MPEP 2144.05 II A).

Regarding claim 9, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 8, but fails to explicitly disclose wherein the bone conduction earphone satisfies at least one of: the thickness of the reinforcing rib equals the thickness of the earphone fixing portion; the width of the reinforcing rib is half of the thickness of the earphone fixing portion; or the interval of the two adjacent reinforcing ribs is twice the thickness of the earphone fixing portion. However, it would be obvious to set the ranges of the specified parameter as claimed if such would yield an optimum outcome, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see MPEP 2144.05 II A).

Regarding claim 12, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 1, but fails to explicitly disclose wherein a material of the reinforcing structure includes at least one of a metal piece, polycarbonate, polyamide, or an acrylonitrile-butadiene-styrene copolymer, and the reinforcing structure and the earphone fixing portion are integrally formed by metal insert injection molding. However, it would have been obvious to select one of the claimed materials for the reinforcement rib if they are suitable for the intended use, since it has been held that ‘The selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945))’. In addition, the use of metal insert injection molding to integrally form structures of an earphone structure is well known in the art and would have been obvious to be employed in the teachings of Boni in view of Breitenfeld.

Regarding claim 15, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 1, wherein the core module further includes a cover plate (e.g. front part or cover 13), the cover plate being covered on the opening of the core housing, and the ear hook housing being connected with the cover plate (see Boni, [0016] and figure 2); wherein an elastic modulus of the cover plate is greater than an elastic modulus of the ear hook housing (e.g. it would be obvious to incorporate materials of different elastic modulus for the cover and the ear hook housing), (see Breitenfeld, [0042]-[0043], and figure 1).

Regarding claim 16, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 15, wherein the elastic modulus of the cover plate is less than or equal to the elastic modulus of the core housing (e.g. it would be obvious to incorporate materials of different elastic modulus for the cover and the ear hook housing), (see Breitenfeld, [0042]-[0043], and figure 1).

Regarding claim 20, Boni as modified by Breitenfeld discloses the bone conduction earphone of claim 15, but fails to explicitly disclose wherein a material of the cover plate includes at least one of: a mixture of glass fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene- styrene, a mixture of carbon fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene, or a mixture of glass fiber, carbon fiber, and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene; a material of the ear housing includes at least one of polycarbonate, polyamide, or an acrylonitrile- butadiene-styrene copolymer; or a material of the core housing includes at least one of: a mixture of glass fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene- styrene; a mixture of carbon fiber and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene- styrene; or a mixture of glass fiber, carbon fiber, and at least one of polycarbonate, polyamide, or acrylonitrile-butadiene-styrene. However, it would have been obvious to select one of the claimed mix of materials for the cover plate if they are suitable for the intended use, since it has been held that ‘The selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945))’. In addition, the use of metal insert injection molding to integrally form structures of an earphone structure is well known in the art and would have been obvious to be employed in the teachings of Boni in view of Breitenfeld.

Allowable Subject Matter
Claims  7, 10-11, 13-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.